DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.
 
Claim Status
Claims 13,23 and 33 have been amended.
Claims 15,19,20,25,29 and 30 have been cancelled. 
Claims 13,14,18,21,23,24,28,31 and 33 are pending and examined as follows: 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13,14,18,21,23,24,28,31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Falcon et al (DE102012220324) in view of Falcon et al (EP2506671).

With regards to claim 13, Falcon et al (‘324) discloses wherein the further heating element is configured as an induction heating element, the high-frequency power supply unit including an inverter to supply the further heating element (heating frequency unit 30 and 35 are each designed as an inverter , paragraph 0022, lines 7-8)
a high-frequency power supply unit configured to receive the first supply voltage and configured to supply the second supply voltage (each of heating frequency units 30,35 configured to supply voltage, Fig. 1)
an induction heating element which is connected to the high-frequency power supply unit in an operating state (induction heating units 20,22,24,26, Fig. 1),
wherein the first supply voltage is a network voltage supplied from a phase of a power supply network (different heating frequency units 30 and 35 operated during operation of different phases 32 and 37, paragraph 0004, lines 5-6),
wherein the switching unit is configured to connect the heating element to a third supply voltage in a third operating state (operating modes are conceivable in which the four induction heating units 20, 22, 24, 26 are supplied in three time segments, Fig. 5 and the resistance element of Falcon et al (‘671)).
operating modes are conceivable in which the four induction heating units 20, 22, 24, 26 are supplied in three time segments (Fig. 5) and in which a heating frequency unit 30, 35 alternates three of the induction heating units 20, 22, 24, 26, while the other heating frequency unit 30, 35 supplies a single one of the induction heating units 20, 22, 24, 26,Fig. 6).
Falcon et al (‘324) does not disclose a resistance heating element configured to heat the cooking chamber at least partially and a switching unit configured to connect the resistance heating element. 
Falcon et al (‘671) discloses a circuit device comprises two heating frequency units for supplying four independent heating units wherein the heating element is configured as a resistance heating element and induction heating element (the heating unit comprises a resistance heater and an induction heater, paragraph 0006, lines 17-20). 
It would have been obvious to one skilled in the art at the time the invention was made to modify one of heating element of Falcon et al (‘324) with the resistance heating element as taught by Falcon et al (‘671) in order to provide an efficient cooking apparatus. 
With regards to claim 14, Falcon et al (‘324) discloses wherein the first supply voltage and the second supply voltage differ at least in respect of frequency in at least one operating state (different heating frequency units 30 and 35 operated during operation of different phases 32 and 37, paragraph 0004, lines 5-6).
With regards to claim 18, Falcon et al (‘324) wherein the high-frequency power supply unit including an inverter to supply the induction heating element (heating frequency units 30,35 configured to supply voltage to induction heating units 20,22,24,26, Fig. 1, Fig. 1). 
With regards to claim 21, Falcon et al (‘324) discloses wherein the switching unit is configured to deactivate the heating element in a further operating state (power to each heating element is shown and turned off at specific times in certain modes, Fig. 5) and the resistance element of Falcon et al (‘671).

With regards to claim 23, Falcon et al (‘324) discloses wherein the further heating element is configured as an induction heating element, the high-frequency power supply unit including an inverter to supply the further heating element (heating frequency unit 30 and 35 are each designed as an inverter , paragraph 0022, lines 7-8)
a high-frequency power supply unit configured to receive the first supply voltage and  configured to supply the second supply voltage (heating frequency units 30,35 configured to supply voltage, Fig. 1)
an induction heating element which is connected to the high-frequency power supply unit in an operating state (induction heating units 20,22,24,26, Fig. 1),
	wherein the first supply voltage is a network voltage supplied from a phase of a power supply network (different heating frequency units 30 and 35 operated during operation of different phases 32 and 37, paragraph 0004, lines 5-6),
wherein the switching unit is configured to connect the heating element to a third supply voltage in a third operating state (operating modes are conceivable in which the four induction heating units 20, 22, 24, 26 are supplied in three time segments, Fig. 5 and the resistance element of Falcon et al (‘671)),
wherein the third supply voltage is a further network voltage supplied from a further phase of a power supply network (operating modes are conceivable in which the four induction heating units 20, 22, 24, 26 are supplied in three time segments (Fig. 5) and in which a heating frequency unit 30, 35 alternates three of the induction heating units 20, 22, 24, 26, while the other heating frequency unit 30, 35 supplies a single one of the induction heating units 20, 22, 24, 26,Fig. 6).


Falcon et al (‘671) discloses a circuit device comprises two heating frequency units for supplying four independent heating units wherein the heating element is configured as a resistance heating element and induction heating element (the heating unit comprises a resistance heater and an induction heater, paragraph 0006, lines 17-20). 
It would have been obvious to one skilled in the art at the time the invention was made to modify one of heating element of Falcon et al (‘324) with the resistance heating element as taught by Falcon et al (‘671) in order to provide an efficient cooking apparatus. 
With regards to claim 24, Falcon et al (‘324) discloses wherein the first supply voltage and
the second supply voltage differ at least in respect of frequency in at least one operating state (connect induction heating units in parallel to different heating frequency units, the heating frequency units 30,35 being operated during operation of different phases of multi-phase power connection, paragraph 0004, lines 4-6).
With regards to claim 28, Falcon et al (‘324) discloses wherein the further heating element is configured as an induction heating element, the high-frequency power supply unit including an inverter to supply the further heating element (heating frequency unit 30 and 35 are each designed as an inverter , paragraph 0022, lines 7-8).
With regards to claim 31, Falcon et al (‘324) discloses wherein the switching unit is configured to deactivate the heating element in a further operating state (power to each heating element is shown and turned off at specific times in certain modes, Fig. 5 and the resistance element of Falcon et al (‘671)).

With regards to claim 33, Falcon et al (‘324) discloses a method for operating a cooking appliance apparatus (induction heating device, paragraph 0004, lines 1-2), comprising connecting a cooking chamber defined by oven walls, paragraph 0005, lines 9-12)to a first supply voltage in a first operating state and to a second supply voltage in a second operating state, with the second supply voltage being different from the first supply voltage (connect induction heating units in parallel to different heating frequency units, the heating frequency units 30,35 being operated during operation of different phases of multi-phase power connection, paragraph 0004, lines 4-6), wherein a high-frequency power supply unit supplies the second supply voltage (heating frequency units 30,35 configured to supply voltage, Fig. 1)and connecting an induction heating element to the high frequency power supply unit in an operating state (connecting to induction heating units 20,22,24,26, Fig. 1),
	wherein the first supply voltage is a network voltage supplied from a phase of a power supply network (different heating frequency units 30 and 35 operated during operation of different phases 32 and 37, paragraph 0004, lines 5-6),
wherein the switching unit is configured to connect the heating element to a third supply voltage in a third operating state (operating modes are conceivable in which the four induction heating units 20, 22, 24, 26 are supplied in three time segments, Fig. 5 and the resistance element of Falcon et al (‘671)),
wherein the third supply voltage is a further network voltage supplied from a further phase of a power supply network (operating modes are conceivable in which the four induction heating units 20, 22, 24, 26 are supplied in three time segments (Fig. 5) and in which a heating frequency unit 30, 35 alternates three of the induction heating units 20, 22, 24, 26, while the other heating frequency unit 30, 35 supplies a single one of the induction heating units 20, 22, 24, 26,Fig. 6).
	Falcon et al does not disclose a resistance heating element.
the heating unit comprises a resistance heater and an induction heater, paragraph 0006, lines 17-20). 
It would have been obvious to one skilled in the art at the time the invention was made to modify one of heating element of Falcon et al (‘324) with the resistance heating element as taught by Falcon et al (‘671) in order to provide an efficient cooking apparatus. 

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
Applicant’s argument: Applicant argues the prior art does not disclose or teach all of the claim limitations of claim 13 as amended. 
Examiner’s response: The rejection above has been updated to include a 103 rejection using Falcon et al (‘324) in view Falcon et al (‘671). Falcon et al (‘671) discloses a circuit device comprises two heating frequency units for supplying four independent heating units wherein the heating element is configured as a resistance heating element and induction heating element (the heating unit comprises a resistance heater and an induction heater, paragraph 0006, lines 17-20). Furthermore Falcon et al (‘671) teaches the resistance heating element can be used alongside the induction heating elements and therefore can be simultaneously used (paragraph 0007, lines 17-19).
Applicant’s argument: Applicant argues the prior art does not disclose or teach all of the claim limitations of claim 23 as amended. 
Examiner’s response: The rejection above has been updated to include a 103 rejection using Falcon et al (‘324) in view Falcon et al (‘671). Falcon et al (‘671) discloses a circuit device comprises two heating frequency units for supplying four independent heating units wherein the heating element is the heating unit comprises a resistance heater and an induction heater, paragraph 0006, lines 17-20). Furthermore Falcon et al (‘671) teaches the resistance heating element can be used alongside the induction heating elements and therefore can be simultaneously used (paragraph 0007, lines 17-19).
Applicant’s argument: Applicant argues the prior art does not disclose or teach all of the claim limitations of claim 33 as amended. 
Examiner’s response: The rejection above has been updated to include a 103 rejection using Falcon et al (‘324) in view Falcon et al (‘671). Falcon et al (‘671) discloses a circuit device comprises two heating frequency units for supplying four independent heating units wherein the heating element is configured as a resistance heating element and induction heating element (the heating unit comprises a resistance heater and an induction heater, paragraph 0006, lines 17-20). Furthermore Falcon et al (‘671) teaches the resistance heating element can be used alongside the induction heating elements and therefore can be simultaneously used (paragraph 0007, lines 17-19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761